Case 2:18-cv-01310-MRH Document 101 Filed 06/05/19 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

MICHAEL FLOOD, JR. and ALECIA : Civil Action No.: 2:18-cv-1310
FLOOD, individually and as Parents and :
Natural Guardians of T.F., a minor,
Honorable Mark R. Hornak, J.
Plaintiffs

VS.

GEORGE VILLEGAS, JR. and PAM
VILLEGAS, individually and as Parents
and Natural Guardians of MEGHAN
VILLEGAS; DAVID and CHRISTY
SHERK, individually and as Parents and
Natural Guardians of K.S., a minor; DAVID
and CHRISTINE SEAMAN, individually
and as Parents and Natural Guardians of
C.S., a minor; CRIS and KIMBERLY
SALANCY, individually and as Parents
and Natural Guardians of E.S., a minor;
DAVID and LYNN REINA, individually
and as Parents and Natural Guardians of
H.R., a minor; SENECA VALLEY
SCHOOL DISTRICT; BUTLER COUNTY
DISTRICT ATTORNEY’S OFFICE; and
BUTLER COUNTY, PENNSYLVANIA,

Defendants.

STIPULATION OF DISMISSAL PURSUANT TO RULE 41 (a)(1)(A)(@ii)

Plaintiffs, with the consent of all parties appearing, by their respective counsel,
hereby stipulate to the dismissal with prejudice of George, Pam and Meghan Villegas

from this action.
Case 2:18-cv-01310-MRH Document 101

/s/ Craig. L. Fishman, Esq.

Craig L. Fishman, Esq.

Shenderovich, Shenderovich & Fishman,
P.C,

429 Fourth Ave.

1100 Law & Finance Building
Pittsburgh, PA 15219

Counsel for Plaintiffs

/s/ Stephen J. Magley. Esq.

Stephen J. Magley, Esq.

O’Malley & Magley, LLP

5280 Steubenville Pike

Pittsburgh, PA 15205

Counsel for David and Christine Seaman,
Individually and as Parents and Natural
Guardians of C.S., a minor

/s/ Marie Millie Jones, Esq.

Marie Mille Jones, Esq.

Maria N. Pipak, Esq.
JonesPasaodelis, PLLC

Gulf Tower, Suite 3410

707 Grant Street

Pittsburgh, PA 15219

Counsel for Butler County District
Attorney’s Office and Butler County
Pennsylvania

/s/ S. Michael Streib, Esq.

300 Oxford Drive, Suite 75

Monroeville, PA 15146

Counsel for Chris and Kimberly Salancy,
Individually and as Parents and Natural
Guardians of E.S., a minor.

Filed 06/05/19 Page 2 of 2

/s/ Joseph V. Charlton, Esa.
Joseph V. Charlton, Esq.
CHARLTON LAW

617 S. Pike Road

Sarver, PA 16055

Counsel for George, Pam and
Meghan Villegas

/s/ Jill D. Sinatra, Esq.

Jill D. Sinatra, Esq.

Gilliand, Vanasdale Sinatra Law
Office, LLC

1667 Route 228, Suite 300
Cranberry Township, PA 16066
Counsel for David and Christy
Sherk , individually and as
Parents and Natural Guardians of
E.S., a minor

/s/ Matthew M. Hoffman, Esq.
Matthew M. Hoffman, Esq.
Tucker Arensberg, P.C.

1500 One PPG Place

Pittsburgh, PA 15222

Counsel for Seneca Valley School
District

 
